Citation Nr: 0912013	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spinal stenosis of 
the lumbar spine with radiculopathy.  

2.  Entitlement to service connection for spinal stenosis of 
the cervical spine with disc herniation.  

3.  Whether severance of service connection for post-
traumatic stress disorder (PTSD) was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and February 2007 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the July 2004 rating decision, in 
pertinent part, the RO denied service connection for spinal 
stenosis of the lumbar spine with radiculopathy and spinal 
stenosis of the cervical spine with disc herniation.  In the 
February 2007 rating decision, service connection for PTSD 
was severed, effective June 1, 2007.  

In March 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in October 2007, the Veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  He subsequently submitted a statement in July 2008, 
wherein he withdrew his hearing request.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for spinal 
stenosis of the lumbar spine with radiculopathy and spinal 
stenosis of the cervical spine with disc herniation, as well 
as whether severance of service connection for PTSD was 
proper.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

In regards to the Veteran's claims of service connection for 
lumbar and cervical spine disabilities, the Veteran asserts 
that his military service caused his current conditions.  
During the March 2005 DRO hearing, the Veteran testified that 
he injured his neck while playing football when he was 
approximately twelve years old.  Thereafter, during his 
military service, he injured his lumbar and cervical spine 
when his military police vehicle collided with another 
vehicle, resulting in frontal impact.  After discharge from 
service, the Veteran was involved in a second motor vehicle 
accident in May 2002.  On this occasion, an eighteen wheeler 
rolled back into his vehicle.  The Veteran contends that his 
preexisting back disabilities were aggravated during his 
military service.  

Review of the evidentiary record reveals that the Veteran was 
treated for a back problem during his military service in 
September 1971.  The sick call notes that the Veteran had 
pain in the lumbar area that began after heavy lifting.  
Physical examination showed tenderness of the right lower 
back, and he was diagnosed with a back sprain.  Post service 
treatment records reflect continuing complaints and treatment 
for lumbar and cervical spine disabilities.  In addition, 
notations of the childhood football injury and the May 2002 
vehicle accident are contained within the records.  A May 
2003 private medical statement reports that a cervical 
myelogram with a post myelogram computerized tomography (CT) 
scan showed borderline congenital spinal stenosis in the 
cervical region with spondylosis and probable posterior disk 
protrusion at C5-6 and less prominent spondylosis at C6-7.  
Similarly, a lumbar myelogram indicated a generalized spinal 
stenosis extending from L3-L5 and at the L4-5 level that is 
exacerbated by superimposed diffuse posterior disk protrusion 
causing moderate central canal stenosis and bilateral lateral 
recess stenosis with greater involvement on the left.  

The Board notes that congenital or developmental defects are 
not considered diseases or injuries under the law.  38 C.F.R. 
§ 3.303(c) (2008).  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  
With regard to congenital or developmental defects, service 
connection may not be granted for a defect but may be granted 
for disability which is shown to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the Veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed lumbar and cervical spine disabilities.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any and 
all back disabilities that may be present currently and 
whether any is the continuation of a disease which had its 
onset in service or the result of an injury to the back, 
including a superimposed injury on a back defect, shown in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, further development of the evidence will be 
undertaken prior to our final adjudication of the Veteran's 
claims for service connection.  

Turning to the issue of whether severance of service 
connection for the Veteran's PTSD was proper, the Board notes 
that service connection for PTSD was granted by the RO in a 
May 2003 rating decision.  The RO assigned a 30 percent 
disability evaluation, effective August 2002.  In granting 
service connection, the RO noted that VA examination results 
in March 2003 reflected a diagnosis of PTSD, and the VA 
examiner opined that his symptoms arose in response to 
exposure to significant traumas while serving in the 
military.  The RO concluded that while PTSD was not shown in 
service, service connection is granted on the "basis of 
presumption."  Thereafter, in January 2004, the Veteran 
filed an informal claim for an increased evaluation for his 
PTSD, and in the July 2004 rating decision, the RO increased 
the Veteran's evaluation to 50 percent disabling, effective 
January 2004.  

Based on a National Star Review, the RO determined in an 
August 2005 Deferred Rating Decision that prior to the 
initial grant of service connection for PTSD, the Veteran was 
not furnished a stressor questionnaire.  It was noted that 
the stressor identified during the VA examination was related 
to his military occupation as a military police officer and 
not combat related.  The Veteran was informed of the proposal 
to sever service connection for PTSD in an August 2006 rating 
decision.  The RO explained that the May 2003 rating 
decision, which granted service connection for PTSD, was 
clearly and unmistakably erroneous because service connection 
for PTSD was established without verifying the claimed 
stressor.  He was provided 60 days from the rating decision 
to send any information to support his stressor; however, the 
Veteran provided no additional information in the allotted 
timeframe, and service connection for PTSD was severed 
effective June 1, 2007, in the February 2007 rating decision.  
The Veteran appealed therefrom.  

In an October stressor statement, the Veteran states that 
approximately in October 1972, he was a member of the COC 
94th Military Police Battalion stationed in Mannheim, 
Germany.  While on patrol with a fellow sergeant in his 
squad, they came across a van wrapped around a tree that had 
just come across an icy bridge.  After getting out of the 
patrol car, he witnessed multiple injured soldiers, some 
lying on the ground, and blood everywhere.  He also added 
that in addition to the van carrying soldiers, a German 
National was injured on the same bridge when his vehicle ran 
into a pole.  The soldiers were transported to the infirmary 
by ambulance, and the Veteran stated that they were required 
to go to the infirmary to obtain information on the victims 
of the accident.  Upon arriving at the infirmary, he saw a 
soldier with an open head wound and more blood.  On two other 
occasions, the Veteran stated that he observed a dead soldier 
in downtown Mannheim with a needle in his arm, and during 
patrol with the German Police in 1971, he witnessed major 
injury accidents on the Autobahn involving the German 
Nationals.  The Veteran asserts that the traumatic events 
stated above caused his current PTSD.  

In November 2008, the RO determined that the information 
submitted by the Veteran was not sufficient to concede a 
stressor or to make an attempt at corroboration by the 
service department.  The RO stated that because the Veteran 
did not provide the date of the accident on the BBC Bridge in 
Mannheim, the names of the soldiers injured or killed in the 
accident, or copies of records confirming the incident, the 
reported information is not adequate to confirm a stressor.  

Based on the record, it does not appear that the RO requested 
the assistance of the U. S. Army and Joint Services Record 
Research Center (JSRRC), formerly the U. S. Armed Services 
Center for Unit Records Research (CURR) in attempting to 
locate corroborative evidence of the Veteran's claimed 
traumatic events that he experienced from October 1972 to 
December 1972, as a member of the Military Police Battalion.  
Although the Veteran has not provided the names of the 
injured or dead soldiers, accident reports, or the exact 
dates of the incident, the Board finds that his claimed 
stressors are specific enough that they should be submitted 
to JSRRC for verification.  The following information is of 
record: the Veteran's assigned unit (COC 94th Military Police 
Battalion), the location of the alleged accident (BBC Bridge 
in Mannheim, Germany), a two-month time frame (October - 
December), and a specific year (1972).  

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Afford the Veteran a VA examination 
to determine the nature and etiology of 
any back disorders that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, and to identify all 
current back disorders.  The examiner 
should specifically answer the following 
questions:  

a.  Does the Veteran have a congenital 
abnormality of his back.  If so, is such 
a condition a defect or disease?  See 
VAOPGCPREC 82-90 (July 18, 1990) (which 
stipulates that a congenital abnormality 
that is subject to improvement or 
deterioration is considered a 
"disease").  

b.  If a congenital "defect," is 
present, provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
there is any superimposed disease or 
injury in connection with the congenital 
defect and, if so, whether it is at least 
as likely as not that the identified 
superimposed disease or injury is related 
to the Veteran's active military service.

c.  If a congenital "disease," is 
present, provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disease was incurred in, or 
aggravated by (e.g., a worsening of the 
underlying condition as compared to an 
increase in symptoms), the Veteran's 
active military service.  The examiner 
should explain whether the evidence 
clearly and unmistakably demonstrates 
that the disease pre-existed service and 
was not aggravated thereby.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation (e.g., whether the evidence 
clearly and unmistakably demonstrates 
that the disease did not worsen beyond 
natural progression during service).  

d.  In the alternative, if the Veteran's 
back was normal at the time of his 
service enlistment, with no pre-existing 
or congenital disabilities, provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) his lumbar and 
cervical spine disabilities had their 
onset in service or are otherwise related 
to active service.  

The examiner is also requested to discuss 
any association between the Veteran's May 
2002 motor vehicle accident and any 
current back disorder(s) that he may 
have.  

2.  Review the Veteran's claims file and 
prepare a summary of all his claimed 
stressors.  The summary and all 
associated documents, to include the 
Veteran's service personnel records and 
stressor statements, should be sent to 
the U. S. Army and Joint Services Record 
Research Center (JSRRC) 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  JSRRC should be requested to 
provide any information that might 
corroborate the Veteran's alleged in-
service stressor(s) including, but not 
limited to, providing a copy of unit 
histories for the Veteran's unit.  

3.  Contact the U.S. Army Crime Records 
Center, Attn:  CICR-FP, 6010 Sixth 
Street, Bldg #1465, Fort Belvoir, 
Virginia 22060-5585 and request copies of 
any investigative or military police 
reports concerning the accident in 1972.  
Associate the request and all records 
received with the claims file.  If the 
records are unavailable, a negative reply 
is requested.  Additionally, the Veteran 
should be apprised of such search and 
provided an opportunity to submit such 
reports.  

4.  Undertake any additional development 
deemed necessary.  Thereafter, 
readjudicate the claims currently on 
appeal.  If the benefits remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



